DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application claims priority from foreign priority to 102017000101751 , filed 09/12/2017. 

Status of Claims
	Claims 1-22 are pending.
	Claims 8-12, 15, and 16 have been withdrawn from consideration.

Election/Restrictions
Applicant's election with traverse of Species 2 (Figure 3) in the reply filed on 12/02/2021 is acknowledged.  The traversal is on the ground(s) that the search for modular prosthesis is singular and therefore not an undue burden upon the examiner.  This is not persuasive because the claims are directed at a single prosthesis not a kit or a system.  Additionally, searching for every single variation or each component would require additional searches and considerations, (each component has a variety of different structures such as different anchor members, different connections, different shapes) which place an undue burden upon the examiner.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The Information Disclosure Statement filed on 02/20/2020 has been considered by the examiner.  
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Specifically, claim 21 defines fixing means.  The means equivalents are understood to be pins, frictional fits, Morse tapers, and the like.
Claim 22 recites a means of one or more screws for fixing the base-plate to the scapular bone.  This is not considered to be a proper means clause because it specifically identifies the type of means directly after the citation.

Claim Objections
The claims are objected to because they include some reference numbers but fail to identify all components with reference numbers.  For example, lines 2-3 of claim 1 include several structures with no identified reference numbers.  Applicant is requested to amend the claims to include all reference numbers.  Additionally, it appears some recitations 
	Claim 1 is objected to for the recitation of “a transversal plane” in line 8.  It appears the applicant intended to recite a transverse plane.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4, 6, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because it is directed at or encompassing a human organism.  
In line 4 claim 4 requires the arms to be inserted in a bone portion.  This recitation is considered to be positively reciting part of the human body.  
In line 2 claim 22 requires the base-plate to be fixed to scapular bone.  This recitation is considered to be positively reciting part of the human body.  
The applicant is advised to amend this limitation to recite that the … is “capable of” or “configured to” mate with …

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 13, 14, and 17-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rendered indefinite by line 5’s recitation of “said at least one osseointegrable component in the humeral portion comprises….”  This limitation is indefinite because it is identifying the at least one component as being a variety of components.  Specifically, the osseointegrable component must have: a body, a ring base, and a cylindrical base.  It is unclear if these additional components are intended to be the same single/first osseointegrable component or if they are each separate osseointegrable components.  If they are separate osseointegrable components then the phrase  “said at least one” is misplaced.  Line 17 creates a similar indefiniteness problem with the scapular portion.
	Claim 1 is further rendered indefinite by the requirement for the cage to be semicircular in line 6.  The cage at best appears to be a skeleton of a hemisphere.  Semicircular would be better used to define a cross-sectional shape because it is a 2D shape.  
	Additionally, it is unclear what the applicant means by describing the cylindrical base as eccentric.  The central axis of the cylindrical base is offset relative to the axis of the ring base, but this does not pair with the current claim language.  Calling a component eccentric should require additional description tying the eccentricity to another object.  This issue takes place at least in line 8 of claim 1 and line 2 of claim 5.
	Claim 5 is rendered indefinite by confusing wording and order.  First it identifies both the ring and cylinder and then defines them both as eccentric and opposite the ring.  It appears the first clause should have only identified the cylinder.  
	Claim 6 is rendered indefinite because it refers to second pair of arms twice.  IT appears line 3 should be referring to the first pair because the applicant is using different reference numbers.
Claim 7 is rendered indefinite because it refers to insert as 16 but the insert is actually 22.
Claims 13 and 14 are rendered indefinite by the list of descriptors at the ends.  Specifically, both claims identify a variety of components, but there is no proper link to the terms concave/convex, spherical with one radius.  The claims appear to be an incomplete thought.

Allowable Subject Matter
Claims 1-7, 13, 14, and 17-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art of record fails to teach the combination of components specifically comprising an asymmetrical cage with a ring base, a cylindrical base, and a plurality of arms with holes.  The closest prior art is: 5489309, 6171341, 20010053935, 20056177241, 20060200249, 8663334, and 20110029089.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774



/Christopher D. Prone/Primary Examiner, Art Unit 3774